 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar Number 13644
 3   ANDOLYN JOHNSON
     Assistant United States Attorney
 4   Nevada Bar Number 14723
     400 S. Virginia Street, Suite 900
 5   Reno, NV 89501
     (775) 784-5438
 6   Andolyn.Johnson@usdoj.gov

 7   Representing the United States of America

 8
                               UNITED STATES DISTRICT COURT
 9                                  DISTRICT OF NEVADA

10   United States of America,                             3:18-CR-00057-MMD-WGC

11                          Plaintiff,
                                                           Unopposed Motion to Dismiss and
12          v.                                             Proposed Order

13   Jose Valentin Mora,

14                          Defendant.

15
            Pursuant to Rule 48(a) of the Federal Rules of Criminal Procedure, without opposition from
16
     the defendant, and by leave of Court endorsed hereon, and in accordance with the plea agreement
17
     filed in 3:18-cr-0057-MMD-WGC [ECF No. 601], the United States Attorney for the District of
18
     Nevada hereby moves to dismiss the information filed under seal on July 5, 2018 [ECF No. 144],
19
     against Jose Valentin Mora, defendant herein, with prejudice. The government further moves,
20
     consistent with the plea agreement, to dismiss the remaining counts 2, 3, 4, 5, 6, 8, 9, 10, 11, and
21
     12 of the superseding indictment filed on September 26, 2018 [ECF No. 192],
22

23   ///

24

                                                       1
 1   against Jose Valentin Mora, defendant herein, with prejudice.

 2

 3          Dated this 11th day of February, 2020.           Respectfully submitted,

 4                                                           NICHOLAS A. TRUTANICH
                                                             United States Attorney
 5
                                                             __/s/ Andolyn Johnson_________
 6                                                           ANDOLYN JOHNSON
                                                             Assistant United States Attorney
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

                                                     2
 1

 2

 3                            UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEVADA
 4

 5   United States of America,                            3:18-CR-00057-MMD-WGC

 6                         Plaintiff,

 7          v.

 8   Jose Valentin Mora,

 9                         Defendant.

10
                                                 ORDER
11
            Leave of Court is granted for the filing of the foregoing motion to dismiss pursuant to Fed.
12
     R. Crim. P. 48(a) with prejudice; and
13
            IT IS THEREFORE ORDERED that the information filed under seal on July 5, 2018 [ECF
14
     No. 144], and counts 2, 3, 4, 5, 6, 8, 9, 10, 11, and 12 of the superseding indictment filed on
15
     September 26, 2018 [ECF No. 192], against JOSE VALENTIN MORA are hereby DISMISSED
16
     WITH PREJUDICE.
17

18
            February 11, 2020
     Dated: _______________
19                                                     HONORABLE MIRANDA M. DU
                                                       United States District Judge
20

21

22

23

24

                                                      3
        Case 3:18-cr-00057-MMD-WGC Document 712 Filed 02/11/20 Page 4 of 4



 1                                  CERTIFICATE OF SERVICE

 2        It is hereby certified that pursuant to LCR 47-4 service of the foregoing UNOPPOSED

 3   MOTION TO DISMISS AND PROPOSED ORDER was made through email to the following:

 4        Chris Frey, Esq.
          Assistant Federal Public Defender
 5        Chris_Frey@fd.org

 6
          Dated this 11th day of February, 2020.
 7

 8                                                     By:   _/s/ Andolyn Johnson_____
                                                             ANDOLYN JOHNSON
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

                                                   4
